Citation Nr: 0124197	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim for service connection for a right 
knee disorder and, if so, entitlement to service connection 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO determined that new and material 
evidence to reopen the veteran's claim for service connection 
for residuals of right knee injury had not been submitted.  
The veteran testified at a personal hearing in March 1999, a 
transcript of which is associated with the claims file.  In 
his appeal to the Board dated in April 1999, he requested a 
video conference hearing.  The veteran was scheduled for a 
video conference hearing in September 2001, but he did not 
appear.  Thus, the Board finds that there is no Board hearing 
pending at this time.  38 C.F.R. § 20.702(d) (2001).  The 
veteran's representative, Disabled American Veterans, 
submitted a written brief presentation on his behalf.

The Board notes the claim for service connection for a right 
knee disorder was denied by the RO in a September 1997 rating 
decision.  The veteran did not appeal that decision, and thus 
it became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  In the March 1999 statement of 
the case and in supplemental statements of the case dated in 
June 2000 and April 2001, the RO framed the issue as 
entitlement to service connection for a right knee condition 
or injury.  In accordance with the United States Court of 
Appeals for the Federal Circuit in Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
for entitlement to service connection for a right knee 
disorder, which was finally denied by the RO in September 
1997.  Accordingly the Board has recharacterized the issue 
for appellate review as reported on the title page.

FINDINGS OF FACT

1.  The RO denied service connection for residuals of a right 
knee injury in September 1997 and the veteran did not appeal 
this decision.

2.  The evidence submitted since the RO's September 1997 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim.

3.  There is no competent medical evidence of record showing 
a nexus between the veteran's current right knee disorder and 
his active service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for residuals of a right knee injury is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A right knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001), 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing service connection as well as new and 
material evidence, to include those specific to his right 
knee disorder.  Also, by information letters, rating actions, 
the statement of the case and supplemental statements of the 
case, the veteran has been advised of the evidence considered 
in connection with his appeal, and the evidence potentially 
probative of the claim throughout the procedural course of 
the claims process.  The RO has attempted to associate 
records identified by the veteran with the claims file and 
the claims file reflects receipt of VA evaluation records.  
Finally, the veteran has offered argument as to the merits of 
his claim, and has been specifically advised as to the 
substance of the VCAA.  He has identified no further evidence 
pertinent to the appeal.   

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specific to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board is aware that there has been a change in the 
regulation that addresses whether new and material evidence 
has been submitted.  See 38 C.F.R. § 3.156(a) (August 29, 
2001).  However, such change applies only to claims filed on 
or after August 29, 2001.  Thus, because the veteran filed 
his claim to reopen in 1997, the new criteria do not apply to 
his claim.

Factual Background

At the time of the September 1997 rating decision, the 
evidence of record consisted of service medical records, a VA 
medical record, and the veteran's application for benefits.  
The service medical records showed no treatment for a right 
knee injury or diagnosis of a right knee condition.  Reports 
of medical examinations conducted in November 1984, December 
1985, and November 1989 showed that clinical evaluations of 
the lower extremities were normal.  In reports of medical 
history completed by the veteran on the above dates, he 
stated "no" to ever having, or having now, trick or locked 
knee.

In the veteran's application for benefits submitted in 
February 1996, he stated that he was seeking service 
connection for a right knee disorder.  He claimed he had 
injured his right knee in 1984.  A May 1996 VA Medical Center 
report contains a notation by the examiner of a right knee 
injury in 1983.  Upon examination, there was effusion of the 
right knee.  This condition was to be evaluated during his 
inpatient stay, but the veteran left after the second day.

The record reflects that the veteran was scheduled for a VA 
examination in August 1996, to which he failed to report.

In an August 1996 rating decision, the RO denied the claim 
for service connection for a right knee disorder, determining 
that the veteran had not brought forth evidence of a current 
right knee disorder and noted that the veteran had failed to 
report for a VA examination, evidence from which may have 
been material to the veteran's claim.

In a November 1996 statement, the veteran's representative 
stated the veteran was willing to report for a VA examination 
and requested that the veteran be scheduled for an 
examination.  The record reflects that the veteran failed to 
report for VA examinations scheduled in January 1997 and in 
July 1997.

In a rating decision dated in September 1997, the RO denied 
service connection for right knee injury.  The RO stated that 
the veteran had failed to bring forth evidence of a current 
right knee disorder.  The veteran did not appeal this 
decision.

The veteran filed his petition to reopen the claim for 
service connection for a right knee disorder in November 
1997.  A description of the evidence associated with the 
record since the September 1997 rating decision follows.

In October 1997, a magnetic resonance imaging (MRI) revealed 
a large mass in the veteran's retropatellar region inferior 
to the patellar pole.  A removal of synovial chondroma of the 
right knee was performed.  The postoperative diagnosis was 
synovial chondroma of the right knee.  In December 1997, 
removal of a loose body and irrigation of the right knee was 
performed.  The postoperative diagnosis was synovial 
chondroma of the right knee.  VA treatment records from 
December 1997 to November 2000 showed postsurgical treatment 
and therapy for the right knee.

The veteran reported for a VA examination in January 1998 
complaining of pain, stiffness, weakness, lack of endurance, 
locking, and instability of the right knee.  He provided a 
history of right knee trauma while in service.  He denied 
flare-ups and the use of a brace, crutch, or cane.  After 
examination the diagnosis was status post excision of 
synovial chondroma of the right knee.  The examiner noted 
that the mass found by the October 1997 MRI was consistent 
with neoplastic process.  He concluded that the mass was less 
likely to be a result of any injury the veteran sustained 
during service.   

The veteran testified at a personal hearing in March 1999 
that he first had problems with his right knee in 1983.  He 
stated that he could no longer run as much as he used to.  He 
complained of stiffness, cracking, popping, and the knee 
giving way. 

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection
 
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  In order to establish service 
connection for a claimed disability the facts must 
demonstrate that a disease or injury resulting in current 
disability was incurred in the active military service or, if 
pre-existing active service, was aggravated therein.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Analysis

First, the Board must determine if the veteran has submitted 
new and material evidence since the September 1997 rating 
decision, which denied service connection for a right knee 
disorder.  In the rating decision, the RO essentially denied 
the veteran's claim because he had not brought forth evidence 
of a current right knee disorder nor a nexus between a 
current right knee disorder and service.

The Board finds that the veteran has submitted new and 
material evidence since the September 1997 rating decision.  
Specifically, the veteran has brought forth evidence of a 
current right knee disorder, which cures one of the 
evidentiary defects that had existed at the time of the 
September 1997 rating decision.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened, and the Board will adjudicate the claim on 
the merits.  38 U.S.C.A. § 5108.  

The Board finds that although the evidence submitted has 
reopened the veteran's claim, the preponderance of the 
evidence is against the grant of service connection for a 
right knee disorder.  The reasons follow.

The veteran asserts that he has a right knee disorder as a 
result of in-service trauma.  As stated above, service 
medical records are negative as to any treatment for or 
diagnosis of a right knee condition and clinical evaluations 
of the veteran's lower extremities during service were 
reported to be "normal."  Regardless, the veteran is 
competent to assert that he incurred a right knee injury in 
service.

Additionally, the veteran has brought forth evidence of a 
current right knee disorder; however, the veteran's claim 
fails because of the lack of competent evidence of a nexus 
between the right knee disorder and service, including a lack 
of continuity of symptomatology.  In fact, there is competent 
evidence to the contrary.  In the January 1998 VA examination 
report, the examiner stated that the current findings of 
intra-articular mass lesion and synovial chondroma of the 
right knee were not consistent with a traumatic lesion.  He 
concluded, "Therefore the lesion noted . . . is less likely 
to be a result of the injury the veteran suffered while on 
active duty . . . ."  Thus, the examiner concluded that the 
current right knee disorder was not likely to be attributable 
to an in-service right knee injury.  The Board notes that 
there is no competent opinion that refutes this finding.  
Although the veteran has claimed that the current right knee 
disorder is related to an in-service injury, he is not 
competent to make such an assertion, as that requires a 
medical professional.  See Espiritu, 4 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a right knee disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

The claim of entitlement to service connection for a right 
knee disorder is reopened.  Service connection for a right 
knee disorder is denied. 


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

